Citation Nr: 0029983	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by: Don S. McDaniel, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board in April 1998 
remanded the case to the RO for further development.  The 
case was recently returned to the Board for appellate 
consideration.


FINDING OF FACT

The veteran's left knee disability is principally manifested 
by persistent knee pain, limitation of motion and a tear of 
the medial meniscus; there is disuse atrophy, sensory 
impairment of the infrapatellar branch of the saphenous nerve 
as a well healed scar and impairment of weight bearing.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.7, 4.25, 
4.40, 4.45, 4.59, 4.71a, 4.118, 4.124, 4.124a, Diagnostic 
Codes 5003, 5257, 5259, 5260, 5261, 7803, 7804, 8527 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the RO in 1955 did not specify a 
diagnostic code when it assigned the original noncompensable 
(0 percent) evaluation for residuals of a left knee 
laceration.  

Prior to receipt of the veteran's claim for increase late in 
1993, the Board in 1956 and the RO again in 1977 affirmed the 
0 percent rating without identifying a specific code for the 
rating.

To support the claim for increase, the veteran submitted a 
statement from TL MD, who reported that he was seen twice in 
1993 for complaints of intermittent left knee pain.  In 
summary, no effusion or crepitation was found, the knee joint 
was stable and there was tenderness in the posterior aspect 
of the knee.  On referral to an orthopedist he was found to 
have no arthritic changes in the knee and the impression 
given was left knee pain of undetermined etiology. 

The veteran's attorney wrote on one occasion in 1994 that the 
left knee disability prevented him from doing many activities 
normally such as tennis, baseball and other athletic events, 
as well as regular work activity around the home and at his 
place of business.  

In 1994, SS, MD, reported on the veteran's recent examination 
for left knee pain complaints.  The left knee was found to be 
somewhat tender but without evidence of significant 
inflammation with deep pressure.  The reported left knee 
range of motion was flexion to 102 degrees and extension to 5 
degrees.  On further review, Dr. SS reported that the left 
knee condition fluctuated, that the pain and discomfort 
caused considerable discomfort from time to time, and 
hampered his activity.  He opined that the knee was about 
half use to the veteran and that he had 18 percent of whole 
body impairment for the knee if one considered the pain, 
discomfort, suffering and inability to work from time to 
time.  

VA medical records from late in 1994 show a general medical 
evaluation where the veteran complained of diffuse pain that 
he described as a pulling sensation that was worse with 
standing, kneeling or climbing.  He also complained of 
numbness around the scar and paresthesia.  Crepitance was 
greater in the left knee and there was no increased warmth, 
erythema or joint laxity.  Deep tendon reflexes were somewhat 
decreased in all extremities with no patellar deep tendon 
reflexes for the left knee.  The assessment was left knee 
with chronic pain, negative current x-ray and bilateral 
crepitance.

An orthopedic evaluation found the veteran complaining of 
left knee weakness and a tendency to give way, and of a 
painful knee when he was very active, or kneeled, or 
squatted.  He also complained of continuous numbness over the 
front of the knee.  He said that he had a sensation of 
weakness when he went up or down stairs but had no catching, 
locking or giving way.

The examiner reported left quadriceps atrophy and described a 
stable knee with a range of motion about normal.  McMurray's 
test was negative and there was no significant apprehension 
on examination of the patella and no grading or popping.  The 
examiner found consistent numbness in the infrapatellar 
branch of the saphenous nerve laterally, and reported that 
routine x-rays were negative.  The impression included status 
following laceration of the anterior surface of the left knee 
with damage to the infrapatellar branch of the saphenous 
nerve, rule out internal derangement and deconditioning of 
the musculature controlling the left knee.  The examiner 
noted that the physical therapy offered was not convenient 
because of his job.  A magnetic resonance imaging (MRI) was 
read as showing a tear of the posterior horn of the medial 
meniscus, and intact anterior and posterior cruciate 
ligaments.  

An outpatient record from early 1995 noted the veteran was 
told that not much could be done for the saphenous nerve 
problem, and that he declined arthroscopic surgery for the 
knee.  In early 1996 he said the knee was a little worse, and 
his examination was reported to be as previously described.  

At a RO hearing in February 1996 the veteran reported 
difficulty with kneeling, climbing, standing, squatting, and 
of favoring the right leg (transcript (T) 3).  He said the 
deterioration of his knee was gradual and included nerve 
damage, a numb area.  He said that he did not wear a brace, 
and that handrail use prevented falling (T5-7). 

A RO hearing officer in March 1996 reviewed the record and 
granted a 10 percent rating under Diagnostic Code 5257 for 
residuals of a left knee injury.  

The veteran's attorney in July 1996 argued the rating was far 
too low based on the knee-related difficulty and pain.  The 
veteran, in his appeal argued for at least a 20 percent 
disability based upon the pain, limitation of function and 
discomfort.

At a second hearing in June 1997 the veteran stated his 
activity was very limited, and that he could sit at a desk 
and walk but not run (T 2).  He said that he used medication 
for pain, and that he did not use physical therapy (T 3, 6).  
In a July 1997 statement, Dr. SS summarized his earlier 
findings.

On a VA examination in August 1997 the veteran's principal 
complaints were pain and numbness with the pain over the 
front of the knee, and an inability to use the knee with 
squatting, kneeling, or any activity that resulted in motion 
through the patellar tendon.  The examiner noted there had 
been a diagnosis of nerve injury in the area, and that the 
veteran did not describe effusion.  The examiner described 
the knee scar as well healed, with a variable area of 
hypesthesia to anesthesia from the lateral edge of the scar, 
and a positive Tinel's sign just on the medial side of the 
scar.  

The examiner said that the veteran was reluctant to get the 
knee fully straight and could only measure 20 degrees of 
flexion.  The veteran said he could not tolerate the pain to 
allow the knee to go out to 0.  The examiner believed this 
was not a flexion contracture but limitation of extension 
that was either voluntary or due to pain.  The examiner said 
full flexion was up to 130 degrees at which time the veteran 
began to complain of pain again.  The examiner found no 
effusion, and that the knee was stable on the various 
stressing tests.  It was reported that the area of principal 
tenderness and hypersensitivity was in the scar, and in 
palpation of the patellar tendon, although there was no 
defect there that could be palpated.  The examiner opined 
that a 1-cm. circumference difference of the left thigh was a 
disuse atrophy of the quadriceps mechanism. 

The diagnosis was status following laceration of the patella 
in the region of the patellar tendon with hypersensitivity of 
the scar with damage to the infrapatellar branch of the 
saphenous nerve.  The examiner said he could not make the 
diagnosis of internal derangement of the left knee at this 
time. 

After review of the record, a RO hearing officer in September 
1997 increased the rating to 30 percent under Diagnostic Code 
5261 for residuals of a left knee injury.  The veteran did 
not withdraw the claim for increase.

The VA outpatient records obtained as a result of the Board 
remand showed occasional complaints for the left knee through 
1999.  

VA conducted a special orthopedic examination of the veteran 
in March 1999.  It was noted that he retired about 18 months 
earlier from mechanical engineering.  This was mostly 
deskwork with standing and walking at times if he went on a 
production line.  He said that he took medication for his 
knee, that it was worse at times, and that he could not squat 
because it caused severe difficulty.  The veteran said he 
would not bend the knee due to pain, that he favored the 
knee, and that he had difficulty going up and down stairs and 
with activities.  The examiner said those subjective symptoms 
such as incoordination, pain, weakness, fatigability, lack of 
endurance and flare-ups could not be objectively quantified 
nor could their effect on range of motion or function.  

The examiner stated that the veteran had a rather dramatic 
gait characterized by semi-stiff limp in the left knee and a 
tendency to lift his whole trunk to the left.  He tended to 
hold the left knee stiff throughout the examination, and 
limited movement even when sitting.  The examiner found mild 
disuse atrophy of the left thigh and calf, and an untidy scar 
overlying the left knee that was neither hypertrophied nor 
hypersensitive.  There was hypesthesia in the autonomous zone 
of the infrapatellar branch of the saphenous nerve.  

The examiner could not detect any effusion, swelling, 
crepitation or abnormal instability in the left knee, but the 
McMurray maneuver could not be performed because the veteran 
would not actively flex the knee far enough to perform it.  
The examiner reported active flexion to 45 degrees and 
extension to 0 degrees, and said that the range of motion was 
limited to active motion.  

The examiner said that passive motion was not attempted 
because the veteran complained of severe pain.  It was 
reported that the active limitation of motion was a 
voluntarily performed inhibition rather than an involuntary 
limitation due to functional impairment.  The impression was 
left knee injury and laceration residuals with secondary 
degenerative joint disease, disuse atrophy and gonalgica 
paresthetica.  

In discussing the examination, the examiner, using Department 
of Labor criteria, stating that the veteran could perform 
light manual work, which would require him to perform 
sedentary activities such as sitting at a desk.  The examiner 
said that it was difficult for him to walk or stand for a 
prolonged period of time, but that with ambulatory aids such 
as a cane or brace, it would be possible for him to perform 
these activities to a mild degree and therefore work at 
sedentary activities.  

Regarding functional impairment from gonalgica paresthetica, 
the examiner said this was merely a sensory phenomenon.  The 
examiner stated that there were no motor impairments 
secondary to those nerve innervations since they were purely 
sensory, and therefore no evidence was found to suggest there 
was any functional impairment other than due to loss of 
sensation or hypesthesia.  The examiner said there was no 
hypersensitivity.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In general, al disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45° or more shall be rated 60 percent.  In 
flexion between 20° and 45° shall be rated 50 percent.  In 
flexion between 10° and 20° shall be rated 40 percent.  
Favorable angle in full extension, or in slight flexion 
between 0 and 10° shall be rated 30 percent.  Diagnostic Code 
5256.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration or 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Rating Schedule provides a 10 percent rating for severe 
to complete paralysis of the internal saphenous nerve.  The 
rating schedule provides a 0 percent rating for mild to 
moderate paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8527.  The saphenous nerve branches are the infrapatellar and 
medial crural cutaneous rami. Dorland's Illustrated Medical 
Dictionary, 1125 (28th ed. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim of 
entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected disability of the left knee.  The 
veteran has been provided comprehensive evaluations in 
connection with the claim and other records have been 
obtained as a result of the remand.   Stegall v. West, 11 
Vet. App. 268 (1998).  

The RO had a medical evaluation to address the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and comment on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), the Court in commenting on DeLuca restated its 
holding in Schafrath, supra. that functional loss due to pain 
will be rated at the same level as the functional loss where 
motion is impeded.

The veteran's left knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, which assesses limitation of motion.  
Previously the rating was under Diagnostic Code 5257, which 
takes into account the level of orthopedic disturbance from 
subluxation or lateral instability.  The veteran has been 
provided the essential rating criteria. 

The Board finds the rating scheme based on limitation of 
motion is appropriate for the disability in view of the 
diagnosis for the knee and symptomatology.  38 C.F.R. 
§§ 4.20, 4.21.  The RO considered rating criteria for 
superficial scars and the veteran was given the applicable 
regulations in the original statement of the case.  

The extent of neurological impairment was commented on by the 
VA examiner in 1999, and the RO implicitly considered this in 
a supplemental statement of the case issued thereafter, 
albeit without providing the precise criteria.  

The Board observes that the RO assigned a 30 percent 
evaluation based primarily upon a VA examination in 1997 that 
did report significant limitation of motion and other 
impairment of the knee, although the knee appeared stable 
objectively.  The Board must evaluate the disability mindful 
of the legal precedent that has interpreted the applicable 
regulations as not relying solely upon objectively confirmed 
limitation of motion.  DeLuca and Johnson, supra. 

Applying this information to the Rating Schedule criteria 
leads the Board to conclude that an increased evaluation is 
not warranted as the manifestations of the disability, 
overall, appear to coincide with a percentage evaluation of 
30 percent based on limitation of motion.  The rating scheme 
does not require a mechanical application of the schedular 
criteria.  Here applying the rating schedule liberally 
results in a 30 percent evaluation recognizing a symptomatic 
left knee characterized by pain, limited motion and disuse 
atrophy that reportedly would impact the veteran adversely in 
the workplace, but no objective weakness, fatigability and 
incoordination.   

The examination findings overall clearly support a conclusion 
that the veteran's left knee disorder is productive of 
significant disability characterized principally by 
appreciable limitation of motion.  The Board observes that 
pain and demonstrable limitation of motion were clearly shown 
prior to the most recent examination, and recently manifested 
by significant limitation of flexion.  Earlier, limited 
flexion and extension were present though not accompanied by 
any objective evidence of instability.  Thus, the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint would clearly be 
appropriate in the veteran's case and allow for more than a 
10 percent rating under 38 C.F.R. § 4.59. 

The Board observes that previously the RO assigned a 10 
percent evaluation under Diagnostic Code 5257 which provides 
disability evaluations from 10 to 30 percent based upon other 
knee impairment, principally the recurrent subluxation or 
lateral instability, although instability is not mentioned in 
the earlier reports.  The RO increased the rating to a 30 
percent schedular evaluation under Diagnostic Code 5261 
criteria.  The Board notes that arthritis is included as a 
component of the disability and that the RO applied 
limitation of motion criteria in assigning a higher 
evaluation that either limitation of flexion or extension 
separately would support based on an assessment of the ranges 
of motion overall. 

The rating scheme chosen by the RO takes on additional 
significance in view of a precedent opinion of the VA General 
Counsel that authorizes multiple ratings for a disability 
where there is additional disability currently existing 
characterized by different manifestations.  VAOPGCPREC 23-97, 
see also VAOPGCPREC 9-98.  The Board is bound by precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c).  
The facts of this case clearly fall within the guidelines for 
consideration of multiple ratings, as it is clear that 
service connection has been established for the left knee 
limitation of motion and there are scar and neurologic 
manifestations that may be independently rated without 
engaging in prohibited pyramiding.  38 C.F.R. § 4.14.  

The Board recognizes that a rating should account for the 
demonstrated limitation of motion and any additional 
functional impairment shown on VA examinations through 1999, 
which otherwise would not be compensable under the specific 
rating criteria for limitation of motion found at Diagnostic 
Codes 5260 and 5261.  Further, the VA examiner in 1999 
carefully evaluated the neurologic status and commented on 
the wholly sensory impairment of the saphenous nerve as no 
more than moderate, which corresponds to a 0 percent rating.  
Overall neither the objectively shown limitation of flexion 
and full extension in 1999, separately or combined produce a 
30 percent evaluation under 38 C.F.R. § 4.25.  The previous 
examination, which formed the basis for the increase to 30 
percent, shows the examiner was equivocal regarding the basis 
for the limitation of extension.  

The record does not reflect appreciable instability to 
support any rating under Diagnostic Code 5257.  Significant 
limitation of motion on examinations most recently in 1999 
allow for an evaluation under the companion rating scheme for 
limitation of motion in view of the level of functional 
impairment described in detail on the recent and earlier VA 
examinations collectively.  The record has been supplemented 
with a substantial amount of medical information that 
confirms objectively a significant disability.  The VA 
examiner in 1999 found the disability limitation significant 
from the standpoint of functional loss linked to the left 
knee disability, and the Board believes it is reasonable to 
consideration of 38 C.F.R. §§ 4.40 and 4.45 to continue the 
30 percent rating.  

The Board interprets the examiner's characterization of the 
disability due to pain as a quantification of the overall 
level of disability taking into account impairment that may 
coincide with flare-ups.  Thus, the 30 percent rating will 
account for any additional limitation based upon the 
application of 38 C.F.R. § 4.40, 4.45 and 4.59.  VA 
examinations have not shown ankylosis of the left knee, 
thereby precluding assignment of a higher evaluation under 
diagnostic code 5256 for the period being considered.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the veteran's case, a scar of the left knee has not been 
described as tender, painful, poorly nourished, repeatedly 
ulcerated, or productive of limited function of the knee.  As 
such, a separate compensable disability evaluation for any of 
the veteran's scars is not warranted.  As noted previously, 
there is no basis for a compensable rating based upon wholly 
sensory impairment of the internal saphenous nerve.



Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision, 
and then determined the criteria had not been met for the 
purpose of referral of the veteran's case to the Director or 
Under Secretary for review.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the disability of 
the left knee considered herein has not been shown to 
markedly interfere with employment, nor has it required 
frequent inpatient care.  His work history to the present is 
noted.  He apparently was able to continue working in 
mechanical engineering with the disability of the knee.  
Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
disability of the left knee is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


